Citation Nr: 0501511	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  03-24 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel






INTRODUCTION

The appellant served on active duty from March 1945 to 
January 1952 and from April 1955 to July 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2003 rating decision of the 
Indianapolis, Indiana Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted the appellant's claim 
for service connection for tinnitus, currently evaluated as 
10 percent disabling.


FINDING OF FACT

The appellant is receiving the maximum schedular evaluation 
for tinnitus. 


CONCLUSION OF LAW

The criteria for an increased rating for bilateral tinnitus, 
to include entitlement to separate evaluations for each ear, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R § 4.87, Diagnostic Code 6260 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is in receipt of service connection for 
bilateral tinnitus.  By rating decision dated April 2003, a 
10 percent disability was assigned.  The appellant argues 
that because he has tinnitus of both ears, he should be 
entitled to separate 10 percent ratings.

Having carefully considered the appellant's claim in light of 
the record and the applicable law, the Board is of the 
opinion that the claim must be denied as a matter of law.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2004).  The rating schedule is primarily 
a guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2004).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2004).  
Consideration of the whole- recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  See 38 C.F.R. § 4.2 (2004); see also 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  The appellant's 
rating claim is to be decided based upon the application of a 
schedule of ratings, which is predicated upon the average 
impairment of earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 3.321(a) and 4.1 (2004).  Separate diagnostic codes 
identify various disabilities. See 38 C.F.R. Part 4 (2004).

In resolving this factual issue, the Board may only consider 
the specific factors as are enumerated in the applicable 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).
The appellant's service-connected tinnitus has been rated 
under 38 C.F.R. § 4.87, Diagnostic Code 6260, which provides 
that a maximum 10 percent evaluation is warranted for 
recurrent tinnitus.  On a claim for an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  If an appellant is at the maximum 
evaluation and no other criteria are applicable, there is no 
case in controversy.  In order for a claim to proceed, there 
must be a benefit.  In this case, the maximum rating allowed 
for tinnitus under the applicable diagnostic code is 10 
percent.  See 38 C.F.R. § 4.87, Diagnostic Code 6260.  As 
such, a higher schedular rating cannot be granted.



The appellant asserts that he experiences intermittent 
tinnitus in both ears and that he is therefore entitled to a 
separate 10 percent rating for tinnitus for each ear under 
Diagnostic Code 6260.  The Board finds no merit in this 
argument. While the rating schedule provides for separate 
rating for other ear disabilities (see generally 38 C.F.R. § 
4.87, Diagnostic Codes 6200-6210 (2004)), it specifically 
does not address the "bilateral" condition in Diagnostic Code 
6260 for tinnitus.  Tinnitus has been defined by the United 
States Court of Appeals for Veterans Claims (Court) as a 
ringing, buzzing noise in the ears.  See YT v Brown, 9 Vet. 
App. 195, 196 (1996); Kelly v. Brown, 7 Vet. App. 471 (1995) 
(citing Dorland's Illustrated Medical Dictionary 1725 (27th 
ed. 1988)).  Thus, either tinnitus is present or it is not, 
and that a single evaluation is appropriate whether it is 
perceived as being bilateral or unilateral.

In VAOPGCPREC 2-03, the VA General Counsel held that 
Diagnostic Code 6260, as in effect prior to June 10, 1999, 
and as amended as of that date, authorizes a single 10 
percent disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral, bilateral, or simply in 
the head.  It was further held that separate ratings for 
tinnitus identified as being in both ears may not be assigned 
under either version of Diagnostic Code 6260, or any other 
diagnostic code.  Id.

Precedent opinions of the General Counsel are binding on the 
Board.  See 38 U.S.C.A. § 7104(c) (West 2002).  Furthermore, 
effective June 13, 2003, Diagnostic Code 6260 was amended to 
state more explicitly that only a single 10 percent 
evaluation will be assigned for tinnitus, whether it is 
perceived in one ear, both ears, or somewhere else in the 
head.  See 38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) 
(2003); 68 Fed. Reg. 25,822-23 (2003).

Diagnostic Code 6260 thus provides for a maximum 10 percent 
rating for recurrent tinnitus, whether perceived as 
unilateral or bilateral.  See 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2004); Cromley v. Brown, 7 Vet. App. 376, 378 
(1995) (10 percent is the highest level possible under the 
regulations for tinnitus); see also Smith v. Brown, 7 Vet. 
App. 255, 259 (1994) (there is no statutory, regulatory, or 
case authority which requires the Board to make a 
determination of 10 percent for tinnitus for each ear).  The 
provisions of 38 C.F.R. § 4.25 are inapplicable to the facts 
of this case.

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.  Accordingly, the claim for a 
rating in excess of 10 percent, to include separate 
evaluations for each ear, must be denied as a matter of law.

The Board has considered whether further development of this 
claim is warranted under the Veterans Claims Assistance Act 
(VCAA) or previously existing law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2004).  As the claim is being 
denied as a matter of law, no further development under the 
VCAA or previously existing law is warranted.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); see generally Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 
15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is 
not applicable where it could not affect a pending matter and 
could have no application as a matter of law).


ORDER

An increased rating for tinnitus, to include entitlement to 
separate evaluations for each ear, is denied.


	                        
____________________________________________
Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


